Citation Nr: 1026179	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for blisters of the hands, 
to include as due to mustard gas exposure. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to hepatitis C. 

3.  Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.  

4.  Entitlement to an effective date earlier than January 30, 
2004 for the award of compensation for hepatitis C pursuant to 
38 U.S.C.A. § 1151 (West 2002).  

5.  Entitlement to an initial rating in excess of 30 percent for 
porphyria cutanea tarda (PCT).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2008 and April 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In February 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.    

In December 2009, the Veteran submitted information from the 
internet pertaining to asbestos-related lung cancers.  In a 
handwritten note attached to the evidence, the Veteran stated 
that while he was stationed at Fort Chaffee in 1953, the building 
he stayed in was torn down to remove asbestos.  The Veteran 
appears to be claiming service connection for lung cancer due to 
asbestos exposure.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased initial rating for PCT 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's blisters of the hands are a manifestation of 
service-connected PCT.

2.  An acquired psychiatric disorder was not caused or aggravated 
by a service connected disease or injury and is not etiologically 
related to active duty service.  

3.  The Veteran's hepatitis C is manifested by fatigue, nausea, 
vomiting, and right upper quadrant pain without incapacitating 
episodes; it has not required treatment with dietary restrictions 
or continuous medication.

4.  The Veteran's claim for entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for hepatitis C was received by VA on 
January 30, 2004; there is no evidence of any earlier formal or 
informal claim being received by VA.


CONCLUSIONS OF LAW

1.  The criteria to establish blisters of the hands as a separate 
disability from service-connected PCT are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2009).

2.  An acquired psychiatric disorder was not incurred in service 
and is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.310.  

3.  The criteria for an initial rating in excess of 10 percent 
for hepatitis C are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354.   
4.  The criteria for an effective date earlier than January 30, 
2004 for the award of compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 



Blisters on Hands

The Veteran contends that he has blisters on his hands as a 
result of exposure to mustard gas during active duty service.  He 
testified during the February 2010 hearing that he was exposed to 
mustard gas on five occasions during active duty service as part 
of his training. 

Service records are negative for evidence of the Veteran's 
exposure to mustard gas and contain no findings or complaints 
related to blisters of the hands.  The Veteran's skin and upper 
extremities were also found to be normal during the October 1955 
separation examination.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 
4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

While the Veteran has been diagnosed with blisters of his hands, 
the medical evidence of record clearly shows this condition is a 
manifestation of service-connected PCT.  In June 2002, the 
Veteran was provided a dermatological consultation at the Little 
Rock VA Medical Center (VAMC) due to complaints of blisters on 
the back of his hands.  A shave biopsy confirmed the diagnosis of 
PCT, associated with the Veteran's hepatitis C.  Since that time, 
the Veteran has undergone consistent treatment for PCT, 
manifested by blisters on his hands, at the VAMC.  VA 
examinations conducted in December 2008 and December 2009 have 
also confirmed the presence of hand blisters associated with 
service-connected PCT.

Service connection is currently in effect for PCT.  Thus, in 
order to be entitled to service connection for the claimed 
blisters of the hands, it must be shown that this skin disorder 
represents distinct symptomatology, rather than merely 
duplicating the symptoms associated with the service-connected 
PCT.  However, the medical evidence detailed above clearly 
identifies the Veteran's hand blisters as a symptom of PCT; there 
is no indication that the Veteran's blisters represent a separate 
and distinct disability or symptoms.  

Thus, to the extent the Veteran currently has blisters of the 
hands, they are part and parcel of his service-connected PCT and 
he is already being compensated for them in the rating for that 
condition.  Therefore, the claim for service connection for a 
separate and distinct disability manifested by blisters of the 
hands must be denied.


Psychiatric Disorder

The Veteran contends that service connection is warranted for an 
acquired psychiatric disorder as it was incurred secondary to his 
service-connected hepatitis C.  The Veteran testified at the 
February 2010 hearing that he has experienced depression and 
thoughts of suicide due to the symptoms and side-effects of 
hepatitis C.  

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (Court) has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the holding in Allen with additional requirements 
that there be medical evidence created prior to the claimed 
aggravation showing the baseline of the disability prior to 
aggravation.  38 C.F.R. § 3.310(a)(b) (2009); 71 Fed. Reg. 
52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).

Although the Veteran has been diagnosed with depression and an 
adjustment disorder, the evidence does not establish that these 
conditions are the result of service-connected hepatitis C; 
rather, they are associated with his nonservice-connected lung 
cancer.  The earliest evidence of a psychiatric disorder dates 
from June 2009, when the Veteran was provided a mental health 
consultation at the VAMC due to complaints of depression.  He 
reported that he had felt depressed and irritable since his 
diagnosis of lung cancer in January 2009.  The Veteran began 
individual therapy at the VAMC, and later in June 2009 was 
diagnosed with depression in partial remission.  Similarly, the 
Veteran was diagnosed with an adjustment disorder with sad mood 
during a December 2009 VA psychiatric examination.   He again 
reported a history of depression dating from his diagnosis of 
terminal lung cancer and did not relate his psychiatric problems 
to any service-connected disabilities.   

The evidence of record therefore establishes that the Veteran's 
current psychiatric disorder was incurred due to his terminal 
lung cancer.  The Board has considered the Veteran's testimony 
that his depression results from symptoms of service-connected 
hepatitis C, but notes the discrepancy between his statements 
provided in association with psychiatric treatment and those 
provided in connection with his claim for benefits.  As such, the 
Board finds these conflicting assertions to not be credible and 
to have no probative value.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself).  In addition, there is no competent 
medical evidence that the Veteran's depression was incurred or 
aggravated as a result of his service-connected hepatitis C.  
Accordingly, service connection on a secondary basis is not 
warranted. 

The Board has also considered whether service connection is 
warranted for a psychiatric disorder on a direct basis.  The 
Veteran's service records are negative for evidence of complaints 
or treatment for a psychiatric disorder, and the first diagnosis 
of such a disability dates from June 2009, more than 50 years 
after his separation from active duty. Furthermore, neither the 
Veteran nor any of his health care providers have provided a 
nexus linking his current depression and adjustment disorder to 
his military service.  Service connection is therefore also not 
warranted for an acquired psychiatric disorder on a direct basis, 
and the claim must be denied.  







Increased Rating and Earlier Effective Date Hepatitis C

Increased Rating

An award of compensation for hepatitis C was granted in the March 
2008 rating decision on appeal pursuant to 38 U.S.C.A. § 1151 
with an initial 10 percent rating assigned, effective January 30, 
2004.  The Veteran contends that his hepatitis C warrants an 
increased initial rating as he experiences symptoms and side-
effects of greater severity than those considered by the 
currently assigned disability evaluation. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

The Veteran's disability is currently rated as 10 percent 
disabling under Diagnostic Code 7354 pertaining to hepatitis C 
(or non-A, non-B hepatitis).  A 10 percent evaluation is 
warranted where the condition is productive of intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least one week, but less than two weeks, during 
the past 12-month period.  A 20 percent evaluation is warranted 
where there is daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12-
month period.  Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, during 
the past 12-month period warrants a 40 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2009).

The Veteran's hepatitis C has been consistently characterized as 
mild since it was diagnosed following a biopsy at the VAMC in 
October 2002.  During the most recent VA examination in December 
2009, the examiner diagnosed hepatitis C of mild severity based 
on recent laboratory findings, and the July 2007 VA examiner also 
noted that the Veteran's hepatitis C had been stable throughout 
the claims period.  While the Veteran has complained of fatigue, 
nausea, vomiting, and right upper quadrant pain, there is no 
evidence of incapacitating episodes, defined as periods of acute 
signs symptoms severe enough to require bed rest and treatment by 
physicians.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).   
In fact, the Veteran has never received any treatment for his 
hepatitis C and has never been prescribed medication, continuous 
or otherwise, to treat his disease.  Finally, clinical records 
from the VA do not document any restriction of the Veteran's 
diet, and upon VA examination in December 2008, the Veteran 
specifically denied having his diet restricted due to hepatitis 
C.  

Therefore, while the Veteran has complained of some symptoms of 
hepatitis C, his disability does not most nearly approximate the 
criteria associated with an increased evaluation as there is no 
evidence of dietary restriction, continuous medication, or 
incapacitating episodes.  The Board has considered whether there 
is any schedular basis for granting a higher rating, but has 
found none.  In addition, the Board has considered the doctrine 
of reasonable doubt but has determined that it is not applicable 
to this period because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  His hepatitis C is manifested by symptoms 
such as fatigue, nausea, and right upper quadrant pain.  These 
manifestations are specifically contemplated in the rating 
criteria and by the Veteran's current 10 percent evaluation.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and any referral for consideration of extraschedular 
rating is not warranted.

The Board has also considered whether referral or remand is 
appropriate for a claim for a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).  The Court has recently held that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
is rather part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
when entitlement to TDIU is raised during the appeal of a rating 
for a disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to hepatitis C.  As noted above, his 
hepatitis C has been characterized as only mild in severity, and 
the Veteran has not required treatment for this disease.  There 
is no medical evidence that the Veteran's hepatitis C has 
interfered with his ability to remain employed, and the Veteran 
has not alleged that he is unable to perform work duties due to 
service-connected hepatitis C.  The Board notes that the RO 
specifically denied entitlement to TDIU in an April 2009 rating 
decision, and there have been no allegations of unemployability 
due to hepatitis C since that time.  Therefore, remand or 
referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to service-connected hepatitis C.


Effective Date

The Veteran also contends that an earlier effective date is 
warranted for the award of compensation under the provisions of 
38 U.S.C.A. § 1151.  As noted above, the Veteran was granted 
compensation for hepatitis C under 38 U.S.C.A. § 1151 in the 
March 2008 rating decision on appeal, effective January 30, 2004.  

VA law provides that the effective date for an award of 
disability compensation based on an original claim shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).  The effective date of an award of disability 
compensation pursuant to 38 U.S.C.A. § 1151 shall be the date 
such injury or aggravation was suffered if an application is 
received within one year from such date, otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(i)(1).  The terms 
"claim" and "application" mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p).

The Veteran testified during his February 2010 hearing that he 
initially filed a compensation claim for hepatitis C in 2002, 
after he was diagnosed with the disease at the VAMC.  Review of 
the claims file establishes that the Veteran's claim for 
compensation for hepatitis C under 38 U.S.C.A. § 1151 was 
received by VA on January 30, 2004.  There are no other 
communications from the Veteran, formal or informal, prior to 
that date that indicate an intent to file a claim for benefits 
for hepatitis C.  Therefore, the date of claim in this case is 
January 30, 2004.  

As noted above, the effective date of the grant of compensation 
pursuant to 38 U.S.C.A. § 1151 may be the date that the injury or 
aggravation is suffered, but only if a claim is received within 
one year after the date of injury or aggravation.  38 C.F.R. 
§ 3.400(i)(1).  The Veteran underwent a radical prostatectomy at 
the Little Rock VAMC in March 1990 and contracted hepatitis C as 
a result of a blood transfusion performed during that procedure.  
However, as noted above, a claim for compensation for hepatitis C 
was not received until January 2004, almost 14 years after the 
Veteran's prostatectomy.  Because the Veteran did not file a 
claim within one year of the March 1990 surgery, the proper 
effective date of his award is the date of his claim, January 30, 
2004, and entitlement to an earlier effective date is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the claims pertaining to hepatitis C, this appeal 
arises from disagreement with the initial evaluation and 
effective date following the grant of section 1151 compensation 
(analogous to service connection).  The courts have held that 
once service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's other claims, entitlement to service 
connection for blisters of the hands and an acquired psychiatric 
disorder, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a pre-adjudication 
January 2009 letter.  The January 2009 letter also provided 
notice regarding the disability-rating and effective-date 
elements of the claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
Although the Veteran reported undergoing some past private 
treatment for the disabilities on appeal, a January 2009 
statement from the Veteran noted that records of such treatment 
were unavailable as the private physicians were deceased or could 
not be located.  

The Veteran has also indicated that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  VA's duty to assist includes obtaining SSA records when a 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence.  See 38 C.F.R. § 
3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 
(1998).  However, in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010), the United States Court of Appeals for the Federal 
Circuit remarked that the legal standard for relevance requires 
VA to examine the information it has related to medical records, 
and, if there exists a reasonable possibility that the records 
could help the Veteran substantiate the claim for benefits, the 
duty to assist requires VA to obtain the records.  In this case, 
the Veteran stated during the December 2009 VA psychiatric 
examination that he filed for SSA benefits in 1985 following an 
injury to his back that left him unable to work.  Therefore, the 
Veteran has indicated that he receives SSA benefits with respect 
to a disability not on appeal, and there does not exist a 
reasonable possibility that any SSA records would aid the Veteran 
in substantiating the current claims before the Board.  Thus, the 
procurement of records from SSA is not required by the duty to 
assist.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was provided a VA psychiatric examination in December 
2009 to determine the nature and etiology of any currently 
present psychiatric disorders.  While the Veteran has not been 
provided a VA examination specifically in response to his claim 
for entitlement to service connection for blisters of the hands, 
as discussed above, the Board has determined that this condition 
is a symptom of a disability for which service connection is 
already in effect.  The Veteran was provided VA dermatological 
examinations in December 2008 and December 2009 that addressed 
the blisters on his hands and found that they were associated 
with service-connected PCT.  Hence, there is no reasonable 
possibility that an additional examination would result in 
evidence to substantiate the claim, and the scheduling of such an 
examination is not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for blisters of the hands, to 
include as due to mustard gas exposure, is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to hepatitis C, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C is denied.  

Entitlement to an effective date earlier than January 30, 2004 
for the award of compensation for hepatitis pursuant to 
38 U.S.C.A. § 1151 is denied.


REMAND

The Veteran contends that an increased initial rating is 
warranted for his PCT as it manifests blisters and rashes on his 
hands, arms, back, and legs.  He testified during the February 
2010 hearing that his disability had increased in severity and he 
currently experienced break-outs of his skin condition every two 
to three weeks.  In addition, the Veteran submitted photographs 
of his back and legs showing a widespread rash and papules.  
Although the Veteran was provided VA examinations of his skin in 
December 2008 and December 2009, the examiners did not address 
whether the skin condition on the Veteran's back and legs was a 
manifestation of his service-connected PCT.  The Board therefore 
finds that an additional dermatological examination is necessary 
to determine the current severity of all the Veteran's symptoms 
of PCT.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
dermatological examination to determine the 
severity of his service-connected PCT.  The 
Veteran's claims file, including the 
photographs submitted at the February 2010 
hearing, must be made available to the 
examiner for review in connection with the 
examination.  

Following a physical examination and review 
of the claims file, the examiner should 
state whether it is at least as likely 
as not (50 percent or better 
probability) that any identified skin 
condition on the Veteran's back and legs is 
associated with his service-connected PCT.  

The examiner should then report the 
percentage of the whole body, and the 
percentage of exposed areas, affected by 
PCT.  The examiner should indicate whether 
the skin disease has required constant or 
near-constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs.

2.  Then, the Veteran's claim for a higher 
initial rating for PCT must be 
readjudicated.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, before 
the case is returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2002).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


